 Case 6:20-cv-02111-RBD-DCI Document 1 Filed 11/16/20 Page 1 of 11 PageID 1




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION
                                 CASE NO. ______________
MICHEL PALUD,

         Plaintiff,
v.

MAGICAL CRUISE COMPANY, LIMITED
d/b/a Disney Cruise Line,

     Defendant.
______________________________________/

                                   SEAMAN’S COMPLAINT

Plaintiff sues Defendant and alleges:

     1. This is an action seeking damages in excess of this Court’s Jurisdiction limits.

     2. Plaintiff, MICHEL PALUD, is a citizen of France and a seaman within the meaning of 28

U.S.C. § 1916 and can file suit without paying the filing fee or costs.

     3. Defendant, MAGICAL CRUISE COMPANY, LIMITED. (hereinafter “DISNEY”), is a

foreign entity which has its principal place of business in Florida.

     4. Defendant, at all times material hereto, personally or through an agent;

        a. Operated, conducted, engaged in or carried on a business venture in this state and/or

            county or had an office or agency in this state and/or county;

        b. Were engaged in substantial activity within this state;

        c. Operated vessels in the waters of this state;

        d. Committed one or more of the acts stated in Florida Statutes, Sections 48.081, 48.181

            or 48.193;

        e. The acts of Defendant set out in this Complaint occurred in whole or in part in this

            county and/or state.


                                                  1
 Case 6:20-cv-02111-RBD-DCI Document 1 Filed 11/16/20 Page 2 of 11 PageID 2




   5. Defendant is subject to the jurisdiction of the courts of this state.

   6. The causes of action asserted in this Complaint arise under the Jones Act, 46 U.S.C. §

688, and the General Maritime Law of the United States.

                              PRELIMINARY ALLEGATIONS

   7. At all times material hereto, Defendant DISNEY owned, operated, managed, maintained,

and/or controlled the vessel Disney Magic. This vessel flies a flag of convenience.

   8. At all times material hereto, Plaintiff's employer was member of the crew and employed as

a seaman aboard Defendant DISNEY’s vessel in the capacity of Manager of Food Operations and

was working in the service of the vessel.

   9. At all times material hereto, the vessel was in navigable waters.

   10. At all times material hereto, the Plaintiff worked and lived aboard the vessel.

   11. On or about November 18, 2018, Plaintiff, while working aboard the Disney Magic, was

injured in the Main Pastry area on Deck 3 when a pressurized chocolate canister, which a

crewmember had placed in boiling hot water, exploded in Plaintiff’s face.

  12. Due to the negligence of the Defendant DISNEY, on or about November 18, 2018, Plaintiff

suffered facial burns and severe and permanent hearing loss to his left ear.

                           COUNT I – JONES ACT NEGLIGENCE

       Plaintiff re-alleges, incorporates by reference, and adopts paragraphs one (1) through

twelve (12) as though originally alleged herein.

  13. On or about November 18, 2018, Plaintiff was injured after a pressurized chocolate canister

in boiling hot water exploded in his face while employed by DISNEY as a seaman and a member

of the crew of the Disney Magic, which was in navigable waters.

  14. Under the Jones Act, Defendant owed the Plaintiff, a member of the crew and borrowed

servant, a duty to use ordinary and reasonable care under the circumstances.
                                                   2
 Case 6:20-cv-02111-RBD-DCI Document 1 Filed 11/16/20 Page 3 of 11 PageID 3




  15. It was the duty of Defendant, DISNEY, to provide Plaintiff with a reasonably safe place to

work.

  16. On or about November 18, 2018, Plaintiff was injured due to the fault and negligence of

Defendant, DISNEY, and/or its agents, servants, and/or employees. DISNEY failed to use

reasonable care to provide Plaintiff a reasonably safe place to work by:

        a. Assigning Plaintiff to work on the subject vessel with crew that were not properly
           trained to safely carry out the galley’s work duties in the subject area;

        b. Assigning Plaintiff to work on the subject vessel with crew that were not properly
           supervised to safely carry out the galley’s work duties in the subject area;

        c. Failing to limit Plaintiff’s exposure to unsafe conditions and hazardous products in the
           subject area aboard the vessel;

        d. Failing to provide crewmembers with safe means to carry out their duties in the galley
           and pastry department;

        e. Failing to properly train and supervise crewmembers to safely carry out the galley’s
           work duties in the subject area;

        f. Failing to properly train and supervise crewmembers regarding hazardous conditions
           such as the handling of pressurized canisters on and/or near hot surfaces in the subject
           area;

        g. Failing to provide adequate instruction and supervision to crewmembers regarding
           hazardous conditions such as the handling of canisters on and/or near hot surfaces in
           the subject area;

        h. Failing to provide crewmembers with adequate spacing and non-heated surfaces to
           carry out their duties in the pastry department;

        i. Failing to promulgate and enforce reasonable rules and regulations to ensure the safety
           and health of the Plaintiff, while engaged in the course of his employment on the
           Defendant’s vessel;

        j. Failing to ensure a safe operation of the galley regarding the handling of hazardous
           items such as pressurized canisters on and/or near hot surfaces in the subject area;

        k. Failing to comply with the vessel’s policies and procedures regarding hazardous
           conditions involving hot surfaces in the galley and pastry department;


                                                 3
Case 6:20-cv-02111-RBD-DCI Document 1 Filed 11/16/20 Page 4 of 11 PageID 4




    l. Failing to comply with the vessel’s policies and procedures in the galley such as the
       warming of pressurized chocolate cans in the pastry department;

    m. Failing to adhere to the vessel’s policies and procedures regarding crewmember’s
       adequate utilization of non-heated surfaces in the pastry department;

    n. Failing to incorporate modern work methods, procedures and material handling
       techniques for hazardous conditions involving hot surfaces in the galley onboard the
       vessel on which the Plaintiff worked;

    o. Failing to ascertain the cause of prior similar accidents/injuries so as to take measures
       to prevent their re-occurrence, and more particularly Plaintiff's accidents/injuries, this
       is in direct violation of the Defendant’s own Ship board policies mandated by the ISM
       Codes’ requirements;

    p. Failing to ascertain crewmember’s competence and skills in connection with prior or
       similar accidents/injuries so as to take measures to prevent their re-occurrence, and
       more particularly Plaintiff's accidents/injuries, this is in direct violation of the
       Defendant’s own Ship board policies mandated by the ISM Codes’ requirements;

    q. Failing to follow sound management practices with the goal of providing Plaintiff a
       reasonably safe place to work;

    r. Prior to Plaintiff's incident, failing to investigate the hazards to Plaintiff and then take
       the necessary steps to eliminate the hazards, minimize the hazard or warn the Plaintiff
       of the danger the hazard posed to the Plaintiff;

    s. Failing to adhere to the Code of Safe Working Practices for Merchant Seafarers with
       respect to galley safety procedures and processes;

    t. Failing to adhere to the Maritime Labour Convention, 2006: with respect to the
       regulations requiring crewmembers in food and catering be trained, qualified and found
       competent;

    u. Failing to select and utilize competent, skilled, and properly trained crewmembers on
       board with adequate knowledge to work safely in the galley and pastry department;

    v. Failing to implement management practices to continually assess the crew’s
       competence and skill to work safely in the galley and pastry department such as the
       handling of pressurized canisters on and/or near hot surfaces in the subject area;

    w. Failing to provide prompt, proper, and adequate medical care to the Plaintiff when he
       sought medical attention for his injuries;

    x. Failing to adequately diagnose and treat the Plaintiff’s injuries when he reported to the
       ship’s medical facility with his injuries;
                                              4
 Case 6:20-cv-02111-RBD-DCI Document 1 Filed 11/16/20 Page 5 of 11 PageID 5




        y. Sending the Plaintiff back to work after the incident in contradiction of prompt, proper,
           and adequate medical care; and/or

        z. Failing to properly manage Plaintiff's medical care after Plaintiff was injured and
           instead pressuring the medical staff chosen and paid for by Defendant to prematurely
           declare the Plaintiff at MMI or fit to return to duty.

   17. At all times material hereto, Defendant negligently failed to determine the hazards Plaintiff

faced, failed to eliminate those hazard, failed to modify those hazards, and failed to warn the

plaintiff of the hazard. In addition, Defendant violated the International Safety Management Code

and failed to have a proper, adequate, and safe Safety Management System Manual or to follow it

on board the vessel on which the Plaintiff served. All of the above caused the Plaintiff to suffer his

injuries and did not receive adequate care for them.

   18. Defendant knew of the foregoing conditions causing Plaintiff's accident and did not correct

them, or the conditions existed for a sufficient length of time so that Defendant in the exercise of

reasonable care should have learned of them and corrected them.

   19. As a result of the negligence of Defendant, DISNEY, the Plaintiff was injured about

Plaintiff’s body and extremities, suffered physical pain and mental anguish, reasonable fear of

developing future physical and medical problems, loss of enjoyment of life, physical disability,

impairment, inconvenience in the normal pursuits and pleasures of life, feelings of economic

insecurity caused by disability, disfigurement, aggravation of any previously existing conditions,

incurred medical expenses in the care and treatment of Plaintiff’s injuries, suffered physical

handicap, lost wages, lost income in the past, and his working ability and earning capacity have

been impaired. The injuries and damages suffered by the Plaintiff are permanent and continuing

in nature and Plaintiff will suffer these losses and impairments in the future. In addition, plaintiff

in the past and in the future has lost the fringe benefits that came with plaintiff’s job, including but

not limited to free food, free shelter, free medical care, free uniforms, vacation pay, the ability to
                                                   5
 Case 6:20-cv-02111-RBD-DCI Document 1 Filed 11/16/20 Page 6 of 11 PageID 6




make extra money doing side jobs and free airline transportation to the vessel and back home each

contract.

        WHEREFORE, Plaintiff demands all damages entitled by law and demands jury trial of

all issues so triable.

                                COUNT II – UNSEAWORTHINESS

        Plaintiff re-alleges, incorporates by reference, and adopts paragraphs one (1) through

twelve (12) as though they originally alleged herein.

   20. On or about November 18, 2018, Plaintiff was a seaman and a member of the Disney

Magic’s crew, which was in navigable waters.

   21. At all times material hereto, Defendant Disney owned, managed, operated, and controlled

the vessel Disney Magic.

   22. Defendant had the absolute non-delegable duty to provide Plaintiff with a seaworthy vessel

on which to serve, including a competent crew.

   23. The unseaworthiness of Defendant’s vessel was a legal cause of injury and damage to the

Plaintiff for each of the previously listed incidents by reason of the following:

            a. The vessel was unsafe and unfit for its intended purpose due to the conditions

                created by Defendant as follows:

                     i. Assigning Plaintiff to work in an unsafe environment in dangerous
                        conditions with hazards in the pastry department;

                    ii. Assigning Plaintiff to work in an unsafe environment with unskilled,
                        untrained, and unsupervised crewmembers handling hazardous materials
                        and hot surfaces;

                    iii. Failing to limit Plaintiff’s exposure to dangerous conditions despite having
                         knowledge of its unskilled, untrained, and unsupervised crewmembers
                         handling hazardous materials and hot surfaces;

                    iv. Failing to supervise the crewmembers in the subject area handling
                        hazardous items and materials; and/or
                                                   6
 Case 6:20-cv-02111-RBD-DCI Document 1 Filed 11/16/20 Page 7 of 11 PageID 7




                    v. Having knowledge of Plaintiff’s incident and requiring him to continue
                       working despite his severe medical condition and symptoms; and exposing
                       himself to further aggravation.

            b. The vessel’s crew was not properly trained, instructed, or supervised to carry out

                their duties;

            c. The vessel did not have a fit crew;

            d. The vessel did not have crewmembers for the task(s) being performed;

            e. Allowing unsafe practices and conditions to exist without taking or requiring

                remedial actions be taken; and/or

            f. Failing to follow sound management practices with the goal of providing the

                Plaintiff with a reasonably safe place to work.

   24. As a result of the unseaworthiness of the vessel Disney Magic, the Plaintiff was injured

about Plaintiff’s body and extremities, suffered physical pain and suffering, mental anguish,

reasonable fear of developing future physical and medical problems, loss of enjoyment of life,

physical disability, impairment, inconvenience in the normal pursuits and pleasures of life, feelings

of economic insecurity caused by disability, disfigurement, aggravation of any previously existing

conditions, incurred medical expenses in the care and treatment of Plaintiff’s injuries, suffered

physical handicap, lost wages, lost income in the past, and plaintiff’s working ability and earning

capacity have been impaired. These injuries and damages are permanent or continuing in nature

and Plaintiff will suffer these losses and impairments in the future. In addition, Plaintiff in the past

and in the future has lost the fringe benefits that come with Plaintiff’s job, including but not limited

to free food, free shelter, free medical care, free uniforms, vacation pay, the ability to make extra

money doing side jobs and free airline transportation to the vessel and back home each contract.




                                                    7
 Case 6:20-cv-02111-RBD-DCI Document 1 Filed 11/16/20 Page 8 of 11 PageID 8




        WHEREFORE, Plaintiff demands all damages entitled by law and demands jury trial of

all issues so triable.

                   COUNT III – FAILURE TO PAY MAINTENANCE AND CURE

        Plaintiff re-alleges, incorporates by reference, and adopts paragraphs one (1) through

twelve (12) as though originally alleged herein.

   25. On or about November 18, 2018, while in the service of the Defendant’s vessel, Disney

Magic, which was in navigation the Plaintiff, suffered injuries.

   26. Under the General Maritime Law, Plaintiff, as a seaman, is entitled to recover maintenance

and cure from Defendant DISNEY, until declared to have reached maximum medical improvement

or maximum medical cure. This includes unearned wages (regular wages, overtime, and vacation

pay), which were reasonably anticipated to the end of the contract or voyage whichever is longer.

   27. Defendant DISNEY willfully and callously delayed, failed and/or refused to pay Plaintiff’s

entire maintenance and refused to provide the Plaintiff the level of cure that the Plaintiff needs so

that Plaintiff has become obligated to pay the undersigned a reasonable attorney’s fee.

   28. An MMI or MMC declaration must be unequivocal and if not any doubts or controversy,

regarding whether or not the seaman is at MMI or MMC must be resolved in favor of the seaman.

   29. Defendant DISNEY failure to pay Plaintiff’s entire maintenance and cure is willful,

arbitrary, capricious, in violation of the law, and in callous disregard for Plaintiff’s right as a

seaman. As such, Plaintiff would be entitled to attorney’s fee under the General Maritime Law of

the United States. Furthermore, Defendant unreasonable failure to pay or provide Plaintiff with

maintenance and cure aggravated his condition and caused him to suffer additional compensatory

damages including but not limited to the aggravation of his physical condition, disability, pain and

suffering, reasonable fear of developing future physical and medical problems, mental anguish,



                                                   8
 Case 6:20-cv-02111-RBD-DCI Document 1 Filed 11/16/20 Page 9 of 11 PageID 9




loss of enjoyment of life, feelings of economic insecurity as well as lost earnings and earning

capacity, and medical and hospital expenses in the past and into the future.

           WHEREFORE, Plaintiff demands all damages entitled by law, attorneys’ fees and

demands jury trial of all issues so triable.

                                   COUNT IV – FAILURE TO TREAT

        Plaintiff re-alleges, adopts, and incorporates by references paragraphs one (1) through

twelve (12) as though originally alleged herein.

   30. On or about the previously stated date, Plaintiff was employed by Defendant DISNEY as

a seaman and was a member of the Disney Magic’s crew. The vessel was in navigable waters.

   31. It was the duty of Defendant DISNEY to provide Plaintiff with prompt, proper and

adequate medical care when he presented for treatment.

   32. Defendant DISNEY, through the ship’s physicians and/or nurses, negligently failed to

provide Plaintiff with prompt, proper, adequate, and complete medical care. This conduct

includes, but is not limited to:

        a. Defendant not giving Plaintiff medical care in a timely manner after he reported his

            injury to the ship’s doctor and/or nurse seeking treatment for his condition;

        b. Defendant sending Plaintiff back to work after he reported his condition without

            adequately determining the risks to the Plaintiff’s health that sending him back to work

            would subject him to; and/or

        c. Defendant manipulating and directing Plaintiff’s medical care both shipboard and shore

            side in such a way as to minimize their expense and enable them to delay and/or deny

            the Plaintiff medical care that would improve and/or cure his condition.

   33. As a direct and proximate result of Defendant DISNEY’s failure, Plaintiff suffered

additional pain, disability and Plaintiff’s recovery was prolonged. In addition, the Plaintiff was
                                                   9
Case 6:20-cv-02111-RBD-DCI Document 1 Filed 11/16/20 Page 10 of 11 PageID 10




injured about plaintiff’s body and extremities, suffered physical pain and suffering, mental

anguish, reasonable fear of developing future physical and medical problems, loss of enjoyment

of life, physical disability, impairment, inconvenience in the normal pursuits and pleasures of life,

feelings of economic insecurity caused by disability, disfigurement, aggravation of any previously

existing conditions, incurred additional medical expenses in the care and treatment of plaintiff’s

injuries, suffered physical handicap, lost wages, income lost in the past, and plaintiff’s working

ability and earning capacity have been impaired. These injuries and damages are permanent or

continuing in nature, and Plaintiff will suffer these losses and impairments in the future.

   34. This Count is alleged separately from Jones Act Negligence pursuant to Joyce v. Atlantic

Richfield Company, 651 F. 2d 676 (10th Cir. 1981) which states, in part, “Negligent failure to

provide prompt medical attention to a seriously injured seaman gives rise to a separate claim for

relief [for which separate damages are awardable].”

        WHEREFORE, Plaintiff demands all damages entitled by law and demands jury trial of

all issues so triable.

                         COUNT V – CONTRACTUAL DISABILITY CLAIM

        Plaintiff re-alleges, incorporates by reference, and adopts paragraphs one (1) through

twelve (12) as though originally alleged herein.

  35. Upon information and belief, Plaintiff entered into a Collective Bargaining Agreement with

Defendant.

  36. At all material times, Plaintiff performed his contractual duties and obligations as a seaman

for his ship assignment on the Disney Magic.




                                                   10
Case 6:20-cv-02111-RBD-DCI Document 1 Filed 11/16/20 Page 11 of 11 PageID 11




    37. Per the Collective Bargaining Agreement1 between Defendant and Plaintiff, Plaintiff is

entitled to damages in the event of he suffers a permanent disability as a result of an injury

sustained during the course of his employment with Defendant.

    38. Defendant DISNEY breached it contractual duty to provide disability benefits to the

Plaintiff.

    39. As a result of the injury outlined above, Plaintiff suffered a permanent disability and can

no longer work as a seafarer.

    40. Plaintiff hereby demands a contractual disability payment pursuant to the Collective

Bargaining Agreement, in addition to, and irrespective of, his rights and causes of action available

under the Jones Act and/or General Maritime Law.

         WHEREFORE, Plaintiff demands all damages entitled by law and contract.

Dated: November 16, 2020                      Respectfully submitted,

                                                      LIPCON, MARGULIES,
                                                      ALSINA & WINKLEMAN, P.A.
                                                      Attorneys for Plaintiff
                                                      One Biscayne Tower, Suite 1776
                                                      2 S. Biscayne Boulevard
                                                      Miami, Florida 33131
                                                      Telephone No.: (305) 373-3016
                                                      Facsimile No.: (305) 373-6204

                                                By: /s/ Stefanie A. Black
                                                    MICHAEL A. WINKLEMAN
                                                    Florida Bar No. 36719
                                                    mwinkleman@lipcon.com
                                                    STEFANIE A. BLACK
                                                    Florida Bar No. 111903
                                                    sblack@lipcon.com




1
 Plaintiff has requested a copy of the Collective Bargaining Agreement from the Defendant.
However the Defendant has refused to produce the CBA absent Plaintiff executing a
confidentiality agreement. There are no grounds or justification for the Defendant to compel
Plaintiff to execute a confidentiality agreement in order to obtain a copy of the CBA.
                                                 11
